Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The traverse is noted. The reference below shows that carbon having the same surface area can be made from graphite. Sorbing phenols from water is clearly and obviously materially different from sorbing metal ions. Note the separate classification of these processes, and pgs. 1744-1745 of the reference. The search burden is extremely serious. The requirement is maintained and made final. Claims 11-20 are withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 6 and 7, ‘microalgae’ is unclear in that it appears that a particular size is implied. What is the difference between ‘algae’ and ‘microalgae’?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan article.
Mahajan teaches, especially on pgs. 1733-1735 and 1743, sorbing phenol from water using various sorbents. The graphite G and GB (graphite and graphite containing Boron) sorbents have the claimed areas. While not teaching the same source (or process of making the carbon), no difference is seen in the actual carbon sorbent, since carbonization destroys the essential structure of the source material. 
Claims 6 and 7 recite the process by which the carbon was made, which is not relevant to the actual carbon. No differences are seen since the area is the same.
In so far as the claimed features are not explicitly taught, using the graphite G and/or GB of Mahajan to sorb phenols is obvious to provide clean water.
As to claims 8-10, sorbing the other phenols is obvious since, pg. 1743 indicates that they would be effectively sorbed due to having the same pi interactions. As to claim 3, this is obvious since there would be no potentially interfering water molecules (see pg. 1744).



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736